Citation Nr: 0621045	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-16 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to service connection for bilateral knee 
disability.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
bilateral knee disability, PTSD, jungle rot of both feet, 
refractive error, Raynaud's syndrome and rheumatoid 
arthritis.  While the veteran initially appealed all of these 
issues in a January 2003 notice of disagreement (NOD), he 
withdrew his appeals for service connection for jungle rot, 
refractive error, Raynaud's syndrome and rheumatoid arthritis 
at a subsequent July 2003 conference with a Decision Review 
Officer.  Consequently, the issues currently on appeal before 
the Board are limited to those listed on the title page of 
this decision.  A Board hearing was held on these issues in 
Washington, D.C. before the undersigned in August 2004; a 
transcript of this hearing is of record.  

In the January 2003 NOD, the veteran also raised additional 
claims of service connection for scleroderma, peripheral 
neuropathy, arthritis of both feet with hammertoe deformity 
and gastrointestinal ulcer/bleed with esophageal disease.  As 
these matters have not yet been addressed, they are referred 
to the RO for any appropriate action.  


FINDINGS OF FACT

1.  It is not shown that that any bilateral knee disability 
became manifest in service or is otherwise related to 
service.  

2.  The veteran's military service from June 1966 to February 
1970 included service in Vietnam in a Marine Headquarters and 
Maintenance Squadron 16 (H&MS-16), which was part of Marine 
Aircraft Group 16 (MAG-16).

3.  Credible evidence supports the veteran's allegation that 
his duties included extracting and transporting dead and 
wounded soldiers by helicopter while stationed at Marble 
Mountain Air Facility (MMAF).

4.  The veteran has been diagnosed with PTSD on the basis of 
his military experiences in Vietnam, to include extracting 
and transporting dead and wounded soldiers by helicopter in 
conjunction with his assignment to H&MS-16.


CONCLUSIONS OF LAW

1.  Service connection for bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2005).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A March 2001 (prior 
to the rating appealed) letter from the RO explained what the 
evidence needed to show to substantiate the claims.  It also 
explained that VA would make reasonable efforts to help him 
obtain evidence necessary to support his claims, including 
medical records, employment records or records from other 
federal agencies but that it was ultimately his 
responsibility to ensure that records were received by VA.  
While this letter did not advise the veteran verbatim to 
submit everything he had pertinent to his claims, it 
explained the type of evidence necessary to substantiate his 
claim and asked him to submit any such evidence.  This was 
equivalent to advising him to submit everything in his 
possession pertinent to the claim.  The June 2002 rating 
decision and a March 2004 statement of the case (SOC) 
provided the text of applicable regulations and explained 
what the evidence showed and why the claim was denied.  The 
veteran was not provided notice regarding criteria for rating 
the disabilities at issue and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  
However, given that his service connection claim for knee 
disability is being denied such notice is irrelevant.  
Regarding his claim for PTSD, the veteran is not prejudiced 
by the lack of notice as the RO can still provide him 
appropriate notice in conjunction with the grant of service 
connection.  Delaying this grant because of the lack of 
notice would be a disservice to the veteran.   
 
Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical and personnel records, along with 
available VA and private medical evidence.  Also, at the 
veteran's August 2004 hearing, the record was held open for 
sixty days to allow the veteran to submit additional private 
treatment records from Dr. L for the time-frame prior to 
1998, which were apparently located at his home.  However, 
the veteran did not submit any additional information.  Also, 
the evidence of record (i.e. a June 2001 progress note) 
suggested that there may be further documentation of VA 
evaluation or treatment of a possible current, independent 
knee disability that is not currently of record.  However, 
given that the record contains no evidence that a bilateral 
knee disability became manifest in service and no evidence of 
a nexus between service and any current knee disability, and 
the veteran testified at his hearing that no VA doctor has 
been able to provide a medical opinion relating any current 
knee disability to service, obtaining further records of any 
VA treatment or evaluation of any current knee disability 
would not assist the veteran in establishing his claim. 

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
veteran's claim for service connection for bilateral knee 
disability.  An examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).   In the instant case the evidence does not 
establish that the veteran suffered a knee injury in service 
and does not indicate that the claimed disability may be 
associated with any event, injury or disease in service or 
other service connected disability.  Consequently, an 
examination is not necessary.  The veteran has not identified 
any additional evidence pertinent to this claim.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

Service medical records do not reveal any injury, complaints 
or treatment of the veteran's knees during service.  On 
separation examination in February 1970, the lower 
extremities were found to be normal.  Service personnel 
records show that the veteran served in Vietnam from February 
1967 to February 1968 in H&MS-16, which was part of MAG-16.  

A March 2001 readjustment counseling service report showed a 
provisional diagnosis of PTSD, chronic and delayed.  It was 
noted that the veteran presented with typical symptomatology 
associated with combat related PTSD.  

In a May 2001 statement the veteran indicated that he was 
stationed at MMAF while in Vietnam and along with delivering 
supplies via helicopter, his duty in Vietnam included 
extracting and transporting dead and wounded soldiers.   

A June 2001 VA progress note showed that the veteran 
indicated that he had had bilateral knee pain for years.  The 
diagnostic assessment was rheumatoid arthritis with Raynaud's 
syndrome.    

An August 2001 letter from Dr. L, a private treating 
physician, indicated that he had treated the veteran for 
CREST syndrome, complicated by digital ulcerations and 
Raynaud's syndrome.  He also indicated that the veteran had 
complaints of hyperesthesia's and dyesthesias.  Progress 
notes from Dr. L from 1998 to 2000 show evaluation and 
treatment for CREST including treatment with Naprosyn, Adalat 
and Tylenol 3. 

An April 2002 VA psychiatric examination report notes a 
diagnosis of PTSD, chronic, delayed onset, severe.  The 
examiner noted that part of the veteran's duty in Vietnam was 
to pick up dead bodies some of which were half maimed or 
rotten.  The examiner noted that the veteran had found 
medication helpful but he still had recurrent dreams, 
nightmares, triggering events (such as hearing helicopters), 
emotional numbing, exaggerated startle response, 
hypervigilance, irritability and poor relationship with 
others.  

In an April 2003 letter, a VA staff psychiatrist indicated 
that the veteran had been in treatment for PTSD since 2001 
due to increasing difficulties with flashbacks, nightmares, 
anxiety, isolativeness, anger and depression.  Symptoms had 
affected his social and occupational functioning, family 
relations and ability to work.  His symptoms had also been 
exacerbated by current war and intrusive memories and 
flashbacks, despite medication treatment and weekly PTSD 
group therapy.  

A September 2003 letter from the veteran's wife indicated 
that she had been in a relationship with the veteran since 
1979.  She remembered one occasion where she and the veteran 
attended a 4th of July celebration on the Mall in Washington 
DC.  When helicopters flew overhead the veteran reverted back 
to being in Vietnam and had to be physically restrained by 
friends as he was pushing everyone to the ground as if he 
were in combat mode.  Also, he continued to suffer from night 
sweats, nightmares and flashbacks.  He would wake up yelling 
as if he were trying to wipe off something or to wipe and 
scratch his arms and legs.  The wife later learned from the 
veteran's friends that he was trying to wipe the blood off 
the soldiers who were wounded or dead.  

In an October 2003 letter, a friend of the veteran indicated 
that he was stationed with the veteran at MAG 16 in Vietnam 
from March 1967 through January 1968.  He was aware that the 
veteran had performed supply and medievac missions and 
witnessed him coming back from these missions with wounded 
and dying marines and soldiers, some without limbs.  During a 
rocket attack in August 1967, the veteran was charged with 
helping the wounded, maimed and dead and the friend believed 
that this duty had an adverse effect on the veteran.  The 
friend also indicated that the veteran still had flashbacks.  
The friend submitted his DD-214 along with the letter, 
showing that he served in the Marines from July 1964 to July 
1968, to include service in Vietnam.  

An after action report submitted by the veteran and received 
by VA in October 2003 shows that the MMAF came under attack 
by 140mm rockets on August 28, 1967.  An estimated 40 rockets 
were fired and 31 impacted within the confines of MMAF.  Two 
helicopters from H&MS-16 were destroyed and another three 
were damaged.  Personnel casualties were 4 KIA, 1 DOW and 80 
WIA.

An October 2003 letter from the veteran's sister indicated 
that the veteran was not well after he returned from Vietnam.  
He suffered from bad dreams, night sweats, hearing things and 
acting out.    

At the veteran's August 2004 Board hearing the veteran 
testified that his most stressful experience in Vietnam was 
experiencing the rocket attack on August 28, 1967.  He 
witnessed men being wounded and killed and had to pick up 
some wounded and bring them to safety, with blood and pieces 
of bodies all around.  The memory of the attack still haunted 
him.  The veteran also testified that while in service he had 
twisted his knees a couple of times and twisted his ankle, 
jumping out of choppers.  However, he did not go to sick bay 
at the time as nothing was broken or sprained to the point 
where he could not walk and it was important that he continue 
to do his job.  He did not seek medical attention for his 
knees at any time before separation from service. About 10 
years after service he did receive treatment from Dr. L for 
arthritis and for his knees.  He indicated that Dr. L 
diagnosed him with a bilateral knee condition of rheumatoid 
arthritis.  Dr. L and also told the veteran that jumping out 
of the choppers could have aggravated his knees to their 
current state.  In addition a few VA physicians had told him 
that his reported injuries in service could have had an 
effect on the current state of his knees.  However, none of 
them had been able to give him a medical opinion definitely 
showing a relationship between knee injury in service and 
current knee problems.   The veteran's current reported knee 
symptoms were stiffness, swelling and pain and he took 
naprosyn for inflammation and Tylenol 3 for pain.  He had 
been treated by Dr. L from 1980 to 2000 and at the VA 
rheumatoid clinic from 2000 to the present. 

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Bilateral knee disability

The evidence of record shows that the veteran has had 
longstanding knee pain, which possibly could constitute a 
current disability independent of his rheumatoid arthritis 
(which is not currently on appeal).  However, there is no 
competent evidence of record establishing that a bilateral 
knee disability became manifest in service or is related to 
service.  Service medical records are negative for any 
complaints, injuries or treatment of either knee.  Also, 
there is no medical evidence of record showing any 
relationship between any current knee disability and the 
veteran's military service and the veteran has indicated that 
no doctor has been able to provide a medical opinion showing 
such a relationship.  While the veteran may believe that his 
current knee problems are related to service, as a layperson, 
his beliefs are not competent evidence of a medical diagnosis 
or nexus.  "Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Given that there is no competent evidence that a bilateral 
knee disability became manifest in service or is related to 
service, the preponderance of the evidence is against this 
claim and it must be denied.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005). 

The Board notes that 38 C.F.R. § 3.304(f) was amended during 
the pendency of this claim.  However, the amendment 
(effective May 7, 2002), which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above, and is inapplicable to 
the claim on appeal.  See 67 Fed. Reg. 10330-10332 (March 7, 
2002).

A diagnosis of PTSD under DSM IV is clearly established by 
the record as the April 2002 VA psychiatric examination shows 
PTSD, as does the April 2003 letter from the VA staff 
psychiatrist and the documentation from the VA readjustment 
counselors.  A link between the veteran's current symptoms 
and his claimed stressors is also shown as the April 2002 VA 
examination report noted the in-service stressor event of 
picking up dead bodies in conjunction with his assignment to 
an aviation supply unit.  The question remains, however, as 
to whether there is credible evidence establishing that the 
claimed in-service stressor actually occurred.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required -provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record  
must contain service records or other evidence that 
corroborate his testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.  See also Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).  

In the case at hand, the veteran's service records do not 
show that he received any commendations or awards which 
appear to have been awarded primarily or exclusively for 
circumstances relating to combat, such as the Combat Action 
Ribbon, Purple Heart, or similar citation, and there is 
otherwise no indication in the record that the veteran 
engaged in combat during his period of active service in 
Vietnam.  Therefore, as noted above, the veteran's lay 
testimony and statements, regarding the above-mentioned 
stressors, by themselves, will not be enough to establish the 
occurrence of the alleged stressor; rather, the record must 
contain credible evidence of the alleged stressor.  

Following a careful review of the claims file, the Board 
finds that the evidence of record corroborates the veteran's 
claim that his duties included extracting and transporting 
dead and wounded soldiers by helicopter while stationed at 
MMAF in Vietnam.  The veteran's service personnel records 
confirm that he was assigned to H&MS-16, which was part of 
MAG-16, in Vietnam.  An after action report shows that H&MS-
16 came under rocket attack at MMAF on August 28, 1967; 
personnel casualties were 4 KIA, 1 DOW and 80 WIA.  In 
addition, a friend who served with the veteran confirmed that 
the veteran had performed supply and medical evacuation 
missions and witnessed him coming back from these missions 
(to include following a rocket attack in August 1967) with 
wounded and dying marines and soldiers.

Although a non-combat veteran's testimony alone is 
insufficient proof of a stressor, Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996), there need not be corroboration in 
every detail, Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The Board finds that there is supportive evidence for the 
veteran's claim for service connection for PTSD.  The veteran 
was stationed in Vietnam from February 1967 to February 1968.  
His assignment to a unit that came under rocket attack would, 
under ordinary circumstances, require him to witness numerous 
casualties of war.  Information obtained from a friend who 
served with the veteran confirms this.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (the veteran's claimed 
personal exposure to a rocket attack will be satisfactorily 
corroborated by his presence with his unit, which was known 
to be generally exposed to the rocket attack.)

Therefore, when the veteran is given the benefit of the doubt 
as required by 
38 U.S.C.A. § 5107, the Board concludes that he has PTSD as a 
result of his military service.  Accordingly, service 
connection is warranted for this disability. 


ORDER

Service connection for bilateral knee disability is denied.

Service connection for PTSD is granted.  


____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


